          Case 1:18-cr-00032-DLF Document 353 Filed 02/20/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA

               v.

  CONCORD MANAGEMENT                                 Criminal No. 18-CR-32-2
  AND CONSULTINC LLC,

                                 Defendant.


          NOTICE OF FILING REGARDING THE GOVERNMENT’S PENDING
             MOTION PURSUANT TO SECTION 4 OF THE CLASSIFIED
                       INFORMATION PROCEDURES ACT

        The United States of America, by and through its undersigned counsel, hereby provides

 notice that it submitted to the Court on February 20, 2020 before 12:00 p.m., through the

 Classified Information Security Officer, an ex parte, classified filing regarding the government’s

 pending motion pursuant to Section 4 of the Classified Information Procedures Act. That filing is

 not available for public viewing and was submitted to the Court under seal.

                                                             Respectfully submitted,


JOHN C. DEMERS                                              TIMOTHY J. SHEA
Assistant Attorney General for National Security            United States Attorney
                                                            D.C. Bar No. 437437

By: /s/ Heather Alpino                                      By: /s/ Luke Jones
Heather N. Alpino                                           Luke Jones
U.S. Department of Justice                                  555 Fourth Street NW
National Security Division                                  Washington, D.C. 20530
950 Pennsylvania Ave. NW                                    Telephone: (202) 252-7066
Washington, D.C. 20530
Telephone: (202) 514-2000
